TO BE PUBLISHED IN THE OFFICIAL REPORTS

                            OFFICE OF THE ATTORNEY GENERAL
                                      State of California

                                      JOHN K. VAN DE KAMP
                                         Attorney General

                               --------------------------------------------
                                                      :
                              OPINION                 :       No. 87-103
                                                      :
                    JOHN K. VAN DE KAMP :                    MARCH 3, 1988
                         Attorney General              :
                                                      :
                    RONALD M. WEISKOPF :
                     Deputy Attorney General :
                                                      :
                     ----------------------------------------------------------------


               THE BOARD OF MEDICAL QUALITY ASSURANCE has requested an opinion
on the following question:

               May Certified Acupuncturists who are not licensed physicians and surgeons use the
initials "O.M.D." and the title "Oriental Medical Doctor" in advertising their acupuncture practice?

                                             CONCLUSION

                A Certified Acupuncturist who is not licensed as a physician and surgeon under the
Medical Practice Act may not use the initials "O.M.D." or the title "Oriental Medical Doctor,"
without more, in advertising an acupuncture practice. However, he or she may use the initials or the
title in conjunction with further information that removes the implication that the acupuncturist is
licensed as a physician and surgeon.

                                               ANALYSIS

                Acupuncture, an aspect of traditional Chinese medicine, is a method of directly
treating bodily dysfunction and a mode of controlling pain. (Cf. Bus. & Prof. Code, §§ 2075, 4925,
et seq.; 69 Ops.Cal.Atty.Gen. 29, 34 (1986); 57 Ops.Cal.Atty.Gen. 341, 342 (1974).) In 1980 the
Legislature added a chapter 12 to the Healing Arts Division, 2, of the Business and Professions Code
(§ 4925, et seq.) to establish a framework for its practice in this state and to regulate and control its
practitioners. (Stats. 1980, ch. 1313, p. 4526, § 11.5; cf., Bus. & Prof. Code, § 4926.)1


   1
    Hereinafter, all unidentified section references will be to the Business and Professions Code.
               The enactment, now known as the Acupuncture Licensure Act (Stats. 1987, ch. 1190,
§ 1), vests the regulation of the practice of acupuncture with an eleven-member Acupuncture
Examining Committee under the jurisdiction of the Division of Allied Health Professions of the
Board of Medical Quality Assurance. (§§ 4928, 4933; cf. §§ 4927(b).) No person may practice
acupuncture in California unless he or she possesses an acupuncturist's license issued by the
Committee. (§ 4935.)

               "Acupuncture" is defined as:

          ". . . the stimulation of a certain point or points on or near the surface of the body
       by the insertion of needles to prevent or modify the perception of pain or to
       normalize physiological functions, including pain control, for the treatment of certain
       diseases or dysfunctions of the body and includes the techniques of
       electroacupuncture, cupping, and moxibustion." (§ 4927, subd. (e).)

               The acupuncturist's license authorizes the holder to engage in the practice of
"acupuncture" and in connection therewith "to perform or prescribe the use of oriental massage,
acupressure, breathing techniques, exercise or nutrition, including the incorporation of drugless
substances and herbs as dietary supplements to promote health."2 (§ 4937.)

              The Acupuncture Examining Committee is charged with establishing standards for
schools and colleges offering education and training in the practice of acupuncture (§ 4939; cf. §
4944, subd. (b)), and an applicant for licensure must, inter alia, successfully complete such a
program. (§ 4938, subd. (b).)3 We understand that the Committee has now approved some fifteen
schools toward that end.

                Completion of a course of study at an institution has traditionally been recognized
by the granting of a degree which both historically and today testifies to the recipient's competence
in the particular discipline. (Compare e.g., R.S. Hoyt, Europe In The Middle Ages (N.Y.: Harcourt,
Brace & Co., 1957) at p. 316; Haskins, The Renaissance of the 12th Century (N.Y.: Meridien Books


   2
      Strictly speaking, the latter activity did not traditionally come within the practice of
acupuncture (zhenjiu) but were subsumed, together with acupuncture in the broader practice of
"Chinese medicine". The distinction was and is maintained in China in designating the
practitioners of each: acupuncturists are called zhenjiu yishen or acupuncture doctor, and
practitioners of the broader discipline are called zhong yi or Chinese Medicine Doctor. The
Legislature has fused the two in establishing under the Act "a framework for the practice of the
art and science of oriental medicine through acupuncture." (§§ 4926, 4937.)
   3
    An applicant must also pass an examination testing his or her competence in the field
(§ 4938, subd. (c)) and complete a clinical internship (id., subd. (e)).


                                                  2.                                               87-103

[Harvard Univ. Press] 1957) at 370-371, 382; and C.H. Haskins, The Rise Of Universities (Ithaca,
N.Y.: Cornell Univ. Press, 1957) at pp. 11, 24, with Brandwein v. California Bd. of Osteopathic
Ex'rs (9th Cir. 1983) 708 F.2d 1466, 1469, and Ed. Code, §§ 94310.1(b)(1)(E), 94310.2(a)(3);
94310.3(a)(12).)

                 Several acupuncturists practicing in California have received a degree in the field of
oriental medicine upon completion of their studies, either from schools here or abroad. The degree
is denominated a "doctorate", one in oriental medicine, and is sometimes called "Oriental Medical
Doctor" or "O.M.D." The question presented here is whether they may use that title Oriental
Medical Doctor and the initials O.M.D. in advertising their acupuncture practice. We conclude the
use of the title or the initials alone would not be proper, but that either might be used in connection
with advertising an acupuncture practice when accompanied by further information that removes
the implication that the acupuncturist is licensed as a physician and surgeon.

                Section 2054 of the Medical Practice Act, ["MPA"] (Bus. & Prof. Code, div. 2, ch.
5, § 2000, et seq.) makes it a misdemeanor for any person who is not licensed as a physician and
surgeon under the Act to utilize, inter alia, the initials "M.D." or any other terms or letters to indicate
or imply that he or she is a physician or is entitled to practice medicine under it. The section
provides:

                "Any person who uses in any sign, business card, or letterhead, or in any
        advertisement, the words 'doctor' or 'physician,' the letters or prefix 'Dr.,' the initials
        'M.D.,' or any other terms or letters indicating or implying that he or she is a
        physician and surgeon, or practitioner under the terms of this or any other law, or
        that he or she is entitled to practice hereunder, or who represents or holds himself or
        herself out as a physician and surgeon, physician, surgeon, or practitioner under the
        terms of this or any other law, without having at the time of so doing a valid,
        unrevoked, and unsuspended certificate as a physician and surgeon under this
        chapter, is guilty of a misdemeanor." (Emphasis added.)

               The essence of the section has been part of California law since at least 1913. (Stats.
1913, ch. 354, p. 34, § 17.) It was enacted to ensure that "every person engaged in professional
activities [would] properly represent himself in his true capacity by an appropriate title." (Lawton
v. Board of Medical Examiners (1956) 143 Cal. App. 2d 256, 261; cf. Brandwein v. California Bd.
of Osteopathic Ex'rs, supra, 708 F.2d at 1469.) "Th[e] simple requirement, so easily complied with,
was not aimed particularly at the person who was willing to incur the odium of actual fraud, but was
designed to offer a much wider protection to the public by assuring it a reasonable certainty of
knowing in every case precisely with whom it was dealing." (Lawton v. Board of Medical
Examiners, supra, quoting Berry v. Alderson (1922) 59 Cal. App. 729, 732.)

                The use of initials and professional titles in connection with a healing arts practice
serves to inform the public "with whom it [is] dealing." Historically there have been, and there
exists today, several "schools" or approaches to the practice of medicine, e.g., the allopathic, the


                                                    3.                                                87-103

osteopathic, the chiropractic, the homeopathic, the eclectic, the naturopathic, etc. (64
Ops.Cal.Atty.Gen. 672-673 & 673, fn. 3 (1981); cf. 67 Ops.Cal.Atty.Gen. 98-99 & 99 fn. 2 (1984).)
When a practitioner uses a particular set of initials or a particular title in connection with his or her
practice, it tells the public in exactly which of those "schools" he or she is versed and practices.
(Brandwein v. California Bd. of Osteopathic Ex'rs, supra, 708 F.2d 1469, 1473; People v. Christie
(1949) 95 Cal. App. Supp. 2d 919, 922; cf. Dare v. Bd. of Medical Examiners (1943) 21 Cal. 2d 790,
802; 49 Ops.Cal.Atty.Gen. 104, 111 (1967).)

                The initials "M.D." and the title "medical doctor" or "doctor of medicine" have been
appropriated to designate graduates and practitioners of the allopathic school of medicine.
(Brandwein v. California Bd. of Osteopathic Ex'rs, supra, 708 F.2d at 1473, cf. People v. Christie,
supra, 95 Cal.App.2d Supp. at 922-923.) Other titles and their abbreviated sets of initials have
similarly been reserved for graduates and practitioners of the other "schools". (E.g., D.O. [doctor
of osteopathy], D.C. [doctor of chiropractic], D.N. [doctor of naturopathy], etc.; see § 2453; Dare
v. Bd. of Medical Examiners, supra, 21 Cal.2d at 802; Brandwein v. California Bd. of Osteopathic
Ex'rs, supra; People v. Christie, supra, at 920; Oosterveen v. Board of Medical Examiners, supra,
112 Cal.App.2d at 205.) The various designations are representations to members of the public
which it is expected they will rely upon in selecting a healing arts practitioner. Thus the differences
between the designations are carefully maintained to distinguish between the various types of
practitioners to aid in that selection, by making it clear as to exactly which school of practice a
practitioner adheres. (Brandwein v. California Bd. of Osteopathic Ex'rs, supra, at 1469, 1473; cf.,
People v. Christie, supra, at 922.)

                As mentioned, the initials "M.D." and the title "Medical Doctor" are familiarly
associated with allopathic physicians. Their use by a person in California tells the public that he or
she has in fact met California standards to be licensed as a physician and surgeon by the California
Board of Medical Quality Assurance. (Lawton v. Board of Medical Examiners, supra, at 260, 261;
Oosterveen v. Board of Medical Examiners (1952) 112 Cal. App. 2d 201, 206; Garfield v. Board of
Medical Examiners (1950) 99 Cal. App. 2d 219, 223; People v. Sapse (1980) 104 Cal. App. Supp. 3d
1, 10.) Section 2054 reserves their use for persons who are so licensed, and thus it has been held
that its prohibition would apply to a person who is not licensed to practice medicine under the
Medical Practice Act, even though (1) he might have received an M.D. degree and (2) was licensed
to practice medicine in another state or foreign country and (3) was not actually practicing medicine
in California. (Lawton v. Board of Medical Examiners, supra, at 260; see also Oosterveen v. Board
of Medical Examiners, supra, 112 Cal.App.2d at 206; People v. Sapse, supra, 104 Cal.App.3d Supp.
at 8-10; Brandwein v. California Bd. of Osteopathic Ex'rs, supra, 708 F.2d at 1493.)

               When we look at section 2054 we see that it defines two separate offenses in one
sentence having complex syntax. The first part is taken with identical wording from former section
2142, and the second from similar wording that formerly appeared in section 2142.10. Section 2030
of the MPA tells us that the section is to be construed as a restatement and continuation of those




                                                   4.                                            87-103

former sections, and not as a new enactment.4 In relevant part, section 2054 makes it illegal for any
person to:

                --"use[] in any sign, business card or letterhead, or in an advertisement, . . .

        the initials 'M.D.,'

                or any other terms or letters indicating or implying that he or she is a
        physician or practitioner under the terms of [the Medical Practice Act] or any other
        law or that he or she is entitled to practice thereunder,

                                                or

                --to represent[] or hold[] himself or herself out as a physician . . . or
        practitioner under this or any other law,

                without having at the time of so dong a valid, unrevoked and unsuspended
        certificate as a physician and surgeon under [the MPA] . . . ." (Emphasis added.)

                Looking to the first part of the section we notice that (a) the words "the initials
'M.D.'" are separated from (b) the clause "terms or letters that would indicate or imply that [a person]
is a physician", by a comma and the words "or any other." Such a construction indicates that the
Legislature has separated and then equated the two, i.e., it has felt that the use of the initials or the
title without more would ordinarily indicate or imply that a person was in fact a physician and
entitled to practice under the MPA. (Cf. People v. Smith (1955) 44 Cal. 2d 77, 78-79; Scally v.
Pacific Gas & Electric Co. (1972) 23 Cal. App. 3d 806, 819; Wholesale T. Dealers v. National Etc.
Co. (1938) 11 Cal. 2d 634, 659; and compare Furnish v. Board of Medical Examiners (1957) 149
Cal. App. 2d 326, 329-330, with Board of Trustees v.Judge (1975) 50 Cal. App. 3d 920, 927-928.)

               We therefore find from the plain wording of section 2054 that the use of the initials
"M.D." or the expanded title "Medical Doctor," without more, by one who is not a licensed
physician, would violate both parts of section 2054: (1) it would ordinarily indicate or imply the
person was licensed as a physician to practice medicine under the MPA, and thus also (2) constitute
a representation or holding out of that status to the public.



   4
    Section 2030 provides:

           "The provisions of this chapter insofar as they are substantially the same as
        provisions relating to the same subject matter of previous medical practice acts
        shall be construed as restatements and continuations thereof, and not as new
        enactments."


                                                     5.                                            87-103

                  We deal however, with the use of the initials "O.M.D." and the title "Oriental Medical
Doctor." As we proceed to show, we do not believe that section 2054 permits a certified
acupuncturist to use those appellations, without more, despite his or her having received a degree
so designated. As we have seen, one's having received a degree is quite irrelevant in deciding
whether one may use it in connection with a professional practice. Clearly an acupuncturist who
may have received an "M.D." degree from a school, either here or abroad, could not use those
initials or the designation "Medical Doctor" without being licensed as a physician under the Medical
Practice Act. We do not believe the addition of the initial "O." or the word "Oriental" changes that.

               In People v. Christie, supra, 95 Cal. App. Supp. 2d 919, the defendant held himself out
to the public by business cards and a sign on his office window as a "chiropractic physician", and
was thereafter convicted of having violated section 15 of the Chiropractic Act (Stats. 1923, p. xx)
which prohibited, inter alia, in language similar to section 2054, a chiropractor from using the word
"physician". (Id. at 920.) On appeal Christie contended that on a proper construction of the statute,
he did not violate it. The court rejected the contention:

               "We are not impressed with the argument that defendant has saved himself
       from violating the act by adding the word 'chiropractic' to the word 'physician.'
       There can be no use of the word 'physician' by a practitioner of the healing arts
       except to color and imply a license to practice with drugs." (95 Cal.App.2d Supp.
       at 923; emphasis added.)

We find similar problem with an unamplified use of the title "Oriental Medical Doctor" or its initials
"O.M.D." for we feel that it does not diffuse the implication that the holder is licensed as a physician
and surgeon.

                The appellation, of recent vintage, is plainly a misnomer. Certainly the Legislature
has not recognized it, but instead has referred to the discipline involved as "oriental medicine
through acupuncture" (§ 4926), with the adjective "oriental" properly modifying the substantive
"medicine," and it has referred to the practitioners thereof as "acupuncturists." (§§ 4927(d), 4735,
4737.) The public can understand those designations and learn something about the practitioners.
But the recently created designation "Oriental Medical Doctor" and the initials "O.M.D." derived
therefrom play it differently: The proper substantive, "medicine" is made into an adjective,
"medical" and affixed to a new substantive, "doctor" to form the forbidden compound noun "medical
doctor," and then attempt is made, as in Christie, to avoid violating the law by affixing the adjective
"oriental" thereto. The result, "oriental medical doctor," does not properly tell the public anything
about the practice or its practitioners, and is nothing more than an attempt, as was made in Christie,
to share a designation (M.D.) that has been exclusively reserved to others for a very long time and
which has become so familiarly associated with them. It is just such a misappropriation that section
2054 was enacted to prevent, and we find it violated here when the title or the abbreviated initials
are used without more to advertise an acupuncture practice.




                                                  6.                                            87-103

               The discipline involved is "oriental medicine" (§§ 4926, 4935, 4937) and if a bona
fide doctorate is obtained therein, a practitioner should properly hold a "doctorate in oriental
medicine" or "D.O.M." and could perhaps properly be called a "Doctor of Oriental Medicine." This
construction not only comports the Legislature's designation of practitioners in other fields (e.g., §§
2472, 2473 [practitioners of podiatry are Doctors of Podiatric Medicine]; cf. D.O.'s, Doctors of
Osteopathy; D.C.'s, Doctors of Chiropractic; D.V.M.'s, Doctors of Veterinary Medicine), but also
follows the construction of such designations recognized in common parlance ever since they first
came into being. (See King v. Board of Medical Examiners (1944) 65 Cal. App. 2d 644, 651; Hoyt,
Europe In The Middle Ages, op. cit. supra, at p. 316.)

                 We therefore conclude that section 2054 would prohibit a Certified Acupuncturist
from using the designation "Oriental Medical Doctor" or the initials "O.M.D." without more in
advertising his or her practice. The implication is still present that the reference designates a
physician, i.e., a person licensed as a physician and surgeon under the MPA.

              For similar reasons use of the designations without more would also violate section
2274 (formerly § 2395) of the Medical Practice Act. That section provides:

               "The use by any licensee of any certificate, of any letter, letters, word, words,
        term, or terms either as a prefix, affix, or suffix indicating that he or she is entitled
        to engage in a medical practice for which he or she is not licensed constitutes
        unprofessional conduct."

Certified acupuncturists are licensees of the Board of Medical Quality Assurance, receiving their
certificates from the Acupuncture Certification Committee of the Division of Allied Health
Professions of that Board. (§§ 4927(b); 4928; 4933; 4938.) Their using the initials "O.M.D." or the
title "Oriental Medical Doctor" without more would violate the section for it would not dispel an
indication that the holder is licensed as a physician and surgeon.

                  For the same reason we believe that use of the title Oriental Medical Doctor or the
initials "O.M.D.," without more, would also violate sections 651 and 17500 of the Business and
Professions Code. Since we resolve the basic issue on the basis of section 2054 and 2278 of the
MPA, we need not fully expound on their reach. To explain them nevertheless, section 651 makes
it unlawful--a misdemeanor (id., subd. (f)) and ground for disciplinary action (id., subd. (g))--for a
healing arts licensee to disseminate any form of public communication containing a false, fraudulent,
misleading or deceptive statement for the purpose of, or likely to induce, directly or indirectly, the
rendering of professional services (id., subds. (a), (b).) The proscription extends to professional
cards, office signs, letterheads, telephone and medical directories, and similar professional notices
and devices. (Id., subd. (e).) For the workings of section 651, a "false, fraudulent, misleading, or
deceptive statement" is defined to include one which contains a misrepresentation of fact (id., subd.
(b)(1)), or is likely to create false or unjustified expectations of favorable results (id., subd. (b)(3)),
or contains representations or implications that in reasonable probability will cause an ordinarily
prudent person to misunderstand or be deceived (id., subd. (b)(5)).


                                                    7.                                              87-103

                Section 17500 has a similar thrust. It makes it unlawful, inter alia, for any person to
make or disseminate any misleading statement in any advertising device or in any other manner or
means whatever, in order to perform professional services or to induce the public to enter into any
obligation relating thereto.

                We have found herein that the use of the title "Oriental Medical Doctor" or the initials
"O.M.D." by a Certified Acupuncturist in his or her advertising, without further information to
indicate what type of practice is actually involved, would be inherently deceptive because without
additional information those designations imply that a person is licensed as a physician and surgeon
to practice medicine. For the same reason, an unamplified usage of the designations would violate
sections 651 and 17500. It would constitute a "false, fraudulent, misleading, or deceptive statement"
within the meaning of the former's proscription, and a statement with a capacity to deceive within
the meaning of the latter.

                These observations however are not absolute and do not mean that Certified
Acupuncturists who do hold a doctorate degree in Oriental Medicine are completely prohibited from
using the title Oriental Medical Doctor or the initials "O.M.D." to stylize themselves in their
advertising. The foregoing has assumed that the use of the designations would be unaccompanied
by any further information which could dispel the presumptive implication that the person was a
physician. However, when other material appears with the terms that would serve to dispel that
implication, we do not believe a violation of the foregoing statutes would occur. Indeed, another
section of the Medical Practice Act and a regulation of the Acupuncture Certification Committee
patterned upon it, as well as a certain general provision of the Business and Professions Code, seem
to contemplate that such is proper. The prohibition of section 2054 must be read to harmonize with
them. (Cf. Palos Verdes Faculty Association v. Palos Verdes Peninsula School District (1978) 21
Cal. 3d 650, 659; Tripp v. Swoap (1976) 17 Cal. 3d 671, 679; Moyer v. Workmen's Compensation
Appeals Board (1977) 10 Cal. 3d 222, 230.) We thus read it as a presumptive violation which can
be overcome if the terms are used with other information so that context dispels their ordinary
implication that an allopathic practice is involved. Such additional information must make it clear
that the person is an acupuncturist, not a physician.

               Section 2278 (formerly § 2409) of the Medical Practice Act provides:

               "Unless a person authorized under this chapter [i.e., the MPA] to use the title
       'doctor' or the letters or prefix 'Dr.' holds a physician's and surgeon's certificate, the
       use of such title, letters, or prefix without further indicating the type of certificate
       held, constitutes unprofessional conduct." (Emphasis added.)

               The Acupuncture Certification Committee has adopted a regulation patterned on this
section which permits Certified Acupuncturists to use the designation "Doctor" or the abbreviation
"Dr." if (1) they hold a doctorate in acupuncture from an institution approved, accredited, or




                                                  8.                                                87-103

authorized pursuant to section 94310 of the Education Code, and (2) they also further indicate the
type of doctorate it is. (16 Cal. Code of Regs., § 1399.463.)5

                 The statute and the regulation thus express an intention on the part of the Legislature
and of the Acupuncture Examining Committee that persons not licensed as physicians might still
use the term "doctor" and the abbreviation "Dr." as long as they accompany it with further
information to adequately inform the public as to exactly what type of practice is involved. Because
of the ambiguity inherent in the term "doctor," without such further amplification an implication
would arise that the person involved was a physician and surgeon.6 We have shown herein that the
addition of "Oriental Medical" to the term "Doctor" is insufficient to dispel that implication.
However, additional information can serve that purpose. Thus if a Certified Acupuncturist possesses
a degree that is denominated "Oriental Medical Doctor," we believe that under section 2278 and the
Committee's regulation he or she could use it in his or her advertising, if sufficient additional
notation accompanies it to dispel the inherent implication that the person is a physician and
surgeon.7

   5
       The Committee's regulation provides:

              "It is unprofessional conduct for an acupuncturist to use the title 'Doctor' or the
          abbreviation 'Dr.' in connection with the practice of acupuncture unless he or she
          possesses a license or certificate which authorizes such use or possesses an earned
          doctorate degree from an accredited, approved or authorized educational
          institution as set forth in Section 94310 of the California Education Code which is
          in acupuncture, Oriental medicine, a biological science, or is otherwise related to
          the authorized practice of an acupuncturist as set forth in Sections 4927 and 4937
          of the Code.

              "The use of the title 'Doctor' or the abbreviation 'Dr.' by an acupuncturist as
          authorized above without further indicating the type of license, certificate or
          degree which authorizes such use, constitutes unprofessional conduct." (Tit. 16,
          Cal. Code of Regs., § 1399.463; emphasis added.)
   6
    The case of King v. Board of Medical Examiners, supra, 65 Cal. App. 2d 644 demonstrates
some of the difficulties with the use of the term "doctor" in the English language. Unlike some
other languages, its usage in English is ambiguous since it both refers (1) generally to anyone
who holds a doctorate, as well as (2) specifically to just physicians and surgeons. (Cf., Id. at
651; see also 57 Ops.Cal.Atty.Gen. 79, 80-81 (1974).) Other languages have a special word for
the specific reference. (E.g., French: le medecin; German: der Arzt; Spanish: el medico;
Portuguese: o medico).
   7
    It is interesting to note that while the Committee's regulation was patterned on section 2278
of the Medical Practice Act, it was adopted upon the authority, inter alia, of section 2054 of the
Act. We consider that to be another indication that the Committee has prohibited Certified


                                                    9.                                              87-103

                 For example, section 651 of the Business and Professions Code deals with
professional advertising by persons licensed under division 2 of the Business and Professions Code,
i.e., healing arts licensees. Subdivision (h)(7) of the section specifically states that such advertising
may include,

               "[a] statement of names of schools and postgraduate clinical training
        programs from which the practitioner has graduated, together with degrees
        conferred."

If Certified Acupuncturists have received an O.M.D./Oriental Medical Doctor degree, they would
be able to include that fact in connection with their advertising their educational background.
However it should be noted that the authority that subdivision (h)(7) provides to use one's degrees,
couples it to also indicating the names of the schools and postgraduate clinical training programs
in which they were obtained.

                We need not explore what other types of further information should be provided that
when coupled with the use of the title "Oriental Medical Doctor" or the initials "O.M.D." would
legitimize their usage. That of course would depend on the particular context and forum for the
usage and each individual situation. Generally speaking though, that the additional information must
be of such a nature to remove the implication that the acupuncturist is licensed as a physician and
surgeon.

               We therefore conclude that while a Certified Acupuncturist who is not licensed as
a physician and surgeon under the Medical Practice Act may not use the initials "O.M.D." or the title
"Oriental Medical Doctor" by themselves in advertising his or her acupuncture practice, if he or she
possesses a degree that is so styled, he or she may use the initials or the title if it is accompanied
with additional information that removes the implication that the acupuncturist is licensed as a
physician and surgeon under the MPA.

                                               *****




Acupuncturists from using the bare term "doctor" in connection with their advertising, because
the resulting implication would be that the reference was to a physician. By extension though,
that would also be true of a similar unexplained bare use of the other terms set forth in section
2054 as well. As we have seen, one of those is the initials "M.D.," and we have shown that the
addition of the initial "O." is not sufficient by itself to dispel the unwarranted implication.


                                                  10.                                            87-103